internal_revenue_service number release date index number ------------------------ ---------------------------- ---------------------------- re ----------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- telephone number --------------------- refer reply to cc psi b04 plr-119576-11 date november legend decedent spouse adult child grandchild estate corporate trustee date date date date date decedent’s trust grat state state statute asset asset asset asset asset asset asset asset asset ------------------- -------------------- ------------------- --------------------------- ---------------------- -------------------------------- --------------------------------------------------------------------------------- ----------------------- ------------------- -------------------------- ------------------ ---------------------- ---------------------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------------------------- ---------------------------------- -------------- --------------------------------------------------- ---------------------------------------------------------------- -------------------------------------------- ------------------------ ------------------------------------------------------------------------------- ------------------- --------------------------------------------- ------------------------------------------------------ ------------------------------------------------------------------------------ ------------------- ---------------------------------------------------- ---------- plr-119576-11 asset ---------------------------------------------------------------- dear ----------- this responds to your authorized representative’s letter of date and other correspondence requesting rulings with respect to the gift and generation-skipping_transfer_tax consequences of disclaimers of interests in property the facts submitted and representations made are as follows decedent died on date in she was survived by spouse adult child and adult child’s minor child grandchild currently adult child and grandchild are decedent’s only issue generally decedent’s will provides that spouse is to receive the grat annuity decedent’s trust is to receive decedent’s remaining probate property including asset decedent held asset and asset in joint_tenancy with spouse it is represented that decedent provided some of the consideration to acquire the jointly-held property upon disclaimers decedent’s trust property distributable to gst_trust and grandchild trust on date decedent executed a revocable_trust decedent’s trust and transferred asset sec_4 and to the trust the trust became irrevocable when decedent died under article of decedent’s trust the trust is to be divided into three trusts at decedent’s death spouse is to receive the income of the three trusts during his life in addition he is to receive principal as necessary or advisable for his proper support maintenance and health if spouse does not survive decedent decedent’s trust property is to be distributed as follows first under article an amount equal to decedent’s available gst_exemption is to be distributed to a_trust gst_trust for the benefit of decedent’s issue under article trust income and principal are distributable to the issue as considered advisable under article sec_5 and the gst_trust will terminate when all of decedent’s issue have died at which time fifty percent of the gst_trust property will be distributed to decedent’s heirs at law and fifty percent of the property will be distributed to spouse’s heirs at law spouse adult child and corporate trustee are designated as the trustees of the gst_trust the balance of the decedent’s trust property is to be distributed outright to adult child if adult child does not survive decedent the balance of the decedent’s trust property is to be held in trust for adult child’s issue grandchild trust income and principal of the grandchild trust are payable to the issue as necessary or advisable for their support maintenance health and education on attaining age a beneficiary may request distribution of his or her respective portion of the trust property by right of representation if a beneficiary dies before age the pro_rata portion is payable to his or her estate spouse and adult child are the trustees of the grandchild trust plr-119576-11 article applies to the gst_trust and grandchild trust under article a_trust must terminate no later than years after the death of the survivor of the individual beneficiaries named in the trust who were living on date on such a termination the trust property is to be distributed outright to the persons and in the proportions determined as though that trust had terminated immediately prior to that time grantor_retained_annuity_trust decedent executed a grantor_retained_annuity_trust grat on date and transferred assets and to it the grat term was five years during which an annuity amount was payable to decedent or estate decedent died before the grat term expired under articles vi a and vi b of the grat the grat property grat property is distributable at decedent’s death pursuant to her exercise of a testamentary general_power_of_appointment if decedent fails to exercise her general_power_of_appointment the grat property is distributable to spouse if spouse does not survive decedent the grat property is distributable to adult child if adult child does not survive decedent the grat property is held in a_trust successor trust for adult child’s issue until the youngest reaches age it is represented that decedent did not exercise her testamentary power and the grat property passed under the alternative provisions of the trust under article vi b income or principal as necessary or advisable may be expended for a beneficiary’s support maintenance health education and best interests when a beneficiary attains age his or her proportionate share of the successor trust property will be distributed outright to him or her if a beneficiary dies before reaching age he or she is to have a testamentary general_power_of_appointment with respect to the pro_rata portion under article xii a the trust must end no later than twenty-one years after the death of the last to die of spouse adult child adult child’s spouse and grandchild spouse is designated as the trustee of the successor trust adult child is designated as the successor trustee spouse’s and adult child’s disclaimers on date within nine months of decedent’s date of death spouse disclaimed in writing property rights and interests passing to him by reason of decedent’s death spouse disclaimed probate property and that portion of jointly-held property for which decedent provided the consideration spouse’s disclaimer was delivered to estate’s executor and the trustees of the respective trusts not later than nine months after plr-119576-11 decedent’s death which was the transfer creating the interests disclaimed spouse disclaimed all rights and interests in the three trusts created for him in decedent’s trust including all rights and powers to i allocate property between trusts ii participate in decisions concerning the distribution of income or principal of the gst_trust and iii participate in the nomination or appointment of any additional alternate or successor trustee of the gst_trust spouse likewise disclaimed all rights to receive the grat property including all rights and powers to i participate in decisions concerning the distribution of income or principal of the trust and ii participate in the nomination or appointment of any additional alternate or successor trustee of the trust finally under state law the disclaimed property will pass to and for the benefit of grandchild and adult child’s other issue if any and will not pass at the direction of spouse also on date adult child disclaimed all rights in writing to decedent’s probate property and to property decedent owned in her own name adult child’s disclaimer was delivered to estate’s executor and the trustees of the respective trusts not later than nine months after decedent’s death further adult child disclaimed all rights created for her under decedent’s trust ie rights to the distributions from the gst_trust and to an outright distribution of the balance of decedent’s trust however adult child’s disclaimer did not apply to asset asset asset and asset adult child likewise disclaimed all rights to the grat property ie rights to receive the property outright finally under state law the disclaimed property will pass to and for the benefit of grandchild and adult child’s other issue if any and will not pass at the direction of adult child under state statute a beneficiary may disclaim any interest in property the disclaimer takes effect as of the time the instrument creating the interest becomes irrevocable and the disclaimed interest passes as if the disclaimant died immediately before the interest was created effect of the disclaimers as the result of the disclaimers spouse and adult child are deemed under state law to have predeceased decedent an amount of decedent’s trust property equal in value to decedent’s available gst_exemption is distributable as of the date of decedent’s death to the gst_trust income and principal are distributable as the corporate trustee considers advisable to grandchild and adult child’s other issue if any for the duration of the trust term the balance of decedent’s trust property is distributable as of the date of decedent’s death to the grandchild trust for the benefit of grandchild and adult child’s other issue if any a beneficiary of the grandchild trust will receive income and principal for support maintenance health and education until attaining age when he or she will receive his or her pro_rata portion of trust property outright spouse and adult child are the trustees of the trust but adult child cannot participate in distribution plr-119576-11 decisions the grat property is distributable as of the date of decedent’s death to the successor trust for the benefit of grandchild and adult child’s other issue if any a beneficiary will receive trust income or principal for support maintenance health education and best interests until he or she attains age when he or she will receive a pro_rata portion of the trust property outright spouse is the trustee and adult child is to succeed him but neither may participate in distribution decisions you have requested the following rulings estate may elect to have the estate_tax not apply and to have the basis rules of sec_1022 apply spouse’s disclaimers made with respect to the probate property jointly-held property decedent’s trust and grat are qualified disclaimers for purposes of sec_2518 adult child’s disclaimers made with respect to the probate property decedent’s trust and grat are qualified disclaimers for purposes of sec_2518 the decedent’s trust assets passing to the gst_trust will have an inclusion_ratio of zero and be exempt from gst tax the balance of decedent’s trust passing to grandchild’s trust and the grat assets passing to the successor trust will be direct skips subject_to gst tax but will be taxed at a rate of zero percent ruling sec_1014 of the internal_revenue_code code provides in part that except as otherwise provided in sec_1014 the basis_of_property in the hands of a person acquiring the property from a decedent shall be the fair_market_value of the property at the date of the decedent’s death sec_1022 enacted in subtitle a of title v of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra provides in part that property_acquired_from_a_decedent dying after date shall be treated for purposes of the respective subtitle as transferred by gift and the basis of the person acquiring property from such a decedent shall be the lesser_of the adjusted_basis of the decedent or the fair_market_value of the property at the date of the decedent's death plr-119576-11 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2010 provides that the basic exclusion amount is dollar_figure sec_2210 enacted in subtitle a of title v of egtrra provides that chapter the estate_tax shall not apply to estates of decedents dying after date sec_301 of the tax relief unemployment insurance reauthorization and job creation act of truirjca effective for estates of decedents dying and transfers made after date provides that each provision of law amended by subtitle a of title v of egtrra is amended to read as such provision would read if such subtitle had never been enacted sec_301 of truirjca provides in part that notwithstanding sec_301 in the case of an estate of a decedent dying after date and before date the executor may elect to apply the code as though the amendments made by subsection a do not apply with respect to chapter of the code and with respect to property acquired or passing from such decedent within the meaning of sec_1014 of such code in this case decedent died after date and before date consequently the executor may elect not to have the estate_tax apply to the estate but to have the provisions of sec_1022 apply for purposes of determining basis see revproc_2011_41 2011_35_irb_188 for optional safe_harbor guidance ruling sec_2 and sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate gift and generation-skipping_transfer taxes the interest will be treated as if it had never been transferred to the disclaimant sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing plr-119576-11 such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of the date on which the transfer creating the interest in such person is made or the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides in part that if a person makes a qualified_disclaimer then for purposes of federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift sec_25_2518-2 provides in part that in the case of a transfer to a joint bank brokerage or other investment account eg an account held at a mutual_fund if a transferor may unilaterally regain the transferor's own contributions to the account without the consent of the other cotenant such that the transfer is not a completed_gift under sec_25_2511-1 the transfer creating the survivor's interest in the decedent's share of the account occurs on the death of the deceased cotenant accordingly if a surviving joint tenant desires to make a qualified_disclaimer with respect to funds contributed by a deceased cotenant the disclaimer must be made within nine months of the cotenant's death the surviving joint tenant may not disclaim any portion of the joint account attributable to consideration furnished by that surviving joint tenant sec_25_2518-2 provides in part that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property shall not be treated as an acceptance of such property or any of its benefits a fiduciary however cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest in this case based upon the facts submitted and representations made we conclude that the disclaimers of spouse and adult child satisfy the four requirements of sec_2518 the first requirement is satisfied because the disclaimers are in writing the second requirement is satisfied because the disclaimers were delivered to estate’s executor and the trustees of the respective trusts not later than nine months after plr-119576-11 decedent’s death which was the transfer creating the interests disclaimed the third requirement is satisfied because spouse and adult child have represented that they have not and will not accept any of the disclaimed interests or benefits the fourth requirement is satisfied because under state law the disclaimed property will pass to and for the benefit of grandchild and adult child’s other issue if any and will not pass at the direction of spouse or adult child with respect to spouse’s disclaimer of jointly- held property the disclaimer is a qualified_disclaimer and satisfies the requirements of sec_2518 only with respect to the portion of the property acquired with consideration provided by decedent accordingly assuming the disclaimers are effective under state law we conclude that the disclaimers of spouse and adult child with respect to decedent’s probate property property held jointly with decedent decedent’s trust and the grat will be considered qualified disclaimers under sec_2518 ruling sec_4 and sec_2601 provides that a tax is imposed on every generation-skipping_transfer gst sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides in part that the term skip_person means -- a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a nonskip person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that for purposes of subsection a the gst_exemption amount for any calendar_year shall be equal to the basic exclusion amount under sec_2010 for such calendar_year plr-119576-11 sec_2641 provides that the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2641 provides that the term maximum_federal_estate_tax_rate means the maximum rate imposed by sec_2001 on the estates of decedents dying at the time of the taxable_distribution taxable_termination or direct_skip as the case may be sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of one over the applicable_fraction in this case the assets passing to the gst_trust consist of property that is equal in value as of the date of decedent’s death to the basic exclusion amount allowable to decedent under sec_2010 provided the necessary exemption allocation is made the property passing to the gst_trust will have an inclusion_ratio of zero and will be exempt from gst tax any distributions from the gst_trust to grandchild and adult child’s other issue if any will not be subject_to gst tax upon distribution the balance of decedent’s trust property passes to the grandchild trust as a direct_skip with an inclusion_ratio of one likewise the grat property passes to the successor trust as a direct_skip with an inclusion_ratio of one the maximum_federal_estate_tax_rate for purposes of computing the gst tax on such transfers is deemed to be zero which when multiplied by any inclusion_ratio will result in an applicable_rate of zero notice_2011_66 2011_35_irb_184 therefore decedent’s transfers to the grandchild trust and successor trust and distributions from those trusts are not subject_to gst tax the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-119576-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
